     CASE 0:18-cr-00150-DWF-HB Document 190 Filed 03/18/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 18-150(1) (DWF/HB)

UNITED STATES OF AMERICA,                )
                                         )
                     Plaintiff,          )     ORDER SEALING DOCUMENT
                                         )     AND ATTACHMENTS
         v.                              )
                                         )
MICHAEL HARI,                            )
                                         )
                     Defendant.          )

         Based upon the Government’s Motion to Seal Document and Attachments, filed on

March 18, 2020.

         IT IS HEREBY ORDERED that the Government’s Motion to Seal Document and

Attachments is granted.



Dated:                                   ______________________________________
                                         The Honorable Donovan W. Frank
                                         United States District Judge
